Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Terminal Disclaimer
1.	The terminal disclaimer filed on 05/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,091,076 and U. S. Patent no. 10,439906 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Duan et al., U. S. Patent Publication No. 2011/0022704 and Swanson et al., U. S. Patent Publication No. 2014/0040786) do not teach nor suggest in detail a method comprising recording network traffic on a browser session corresponding to a webpage that insert, responsive to a timing tag second request associated with the webpage, a tracking code to the webpage for recording network traffic generated by at least one existing tag during monitoring of a browsing session, the webpage comprising at least one existing tag provided by website publisher wherein the second request indicates a trigger to activate the tracking code and record, responsive to the tracking code being activated by the second request, data of the network traffic of the webpage, the data comprising information of the one existing tag on the webpage. Duan and Swanson respectively only teach a system for collecting information on user visit for web analytics and engagement tracking system that automatically tracks user engagement using tags . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.     Claims 21-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	


/MOHAMED IBRAHIM/
Primary Examiner, Art Unit 2444